     Snell & Wilmer
                   L.L.P.
            LAW OFFICES
3883 Howard Hug hes Parkway, Suite 1100
       Las Veg as, Nev ada 89169
             702.784.5200




                                          Shannon Pierce
                                          Attorneys for Defendant
                                                                    Case 2:19-cv-00856-GMN-DJA Document 13 Filed 05/28/19 Page 1 of 4
                                                       Case 2:19-cv-00856-GMN-DJA Document 13 Filed 05/28/19 Page 2 of 4

             3883 Howard Hug hes Parkway, Suite 1100
Snell & Wilmer
                    Las Veg as, Nev ada 89169
                         LAW OFFICES


                          702.784.5200
                                L.L.P.




                                                                                                                          See Van Buskirk v. Cable

                                                       News Network




                                                       United States v. Ritchie                                  Parrino v. FHP, Inc.




                                                              First

                                                                                  See, e.g. Burbank-Glendale-Pasadena Airport Authority v. City of

                                                       Burbank
Case 2:19-cv-00856-GMN-DJA Document 13 Filed 05/28/19 Page 3 of 4
Case 2:19-cv-00856-GMN-DJA Document 13 Filed 05/28/19 Page 4 of 4
